This is a pretended appeal by the state on certain reserved questions of law arising on a trial in the county court of Pottawatomie county, in which court the defendants *Page 452 
were charged by information with a violation of chapter 138, Session Laws of Oklahoma of 1919. The trial judge advised the jury to return a verdict of not guilty, because of a lack of evidence to sustain the charge. In compliance with such advice the jury returned a verdict finding defendants not guilty. The attempted appeal was taken identically in the manner pursued by the state in attempting to appeal the case of State v. Childers,17 Okla. Cr. 627, 191 P. 1043. For reasons stated in the opinion in the case of State v. Childers, supra, this court has never acquired jurisdiction of this appeal, and the same is hereby dismissed.